Citation Nr: 0407055	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  97-28 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of cold injury of the 
left foot.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of cold injury of the 
right foot.

3.  Entitlement to a disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 decision that denied an 
increased disability rating for residuals of cold injury of 
the feet.  The veteran submitted a notice of disagreement 
(NOD) in June 1997, and the RO issued a statement of the case 
(SOC) in August 1997.  The veteran submitted a substantive 
appeal in September 1997.

In January 1999, the RO issued a supplemental SOC, assigning 
separate 10 percent disability rating for residuals of cold 
injury of each foot, in accordance with the revised criteria 
for evaluating such disabilities, effective on January 12, 
1998.  The veteran continued his appeal.  In June 2003, the 
RO issued a supplemental SOC (SSOC), reflecting the RO's 
denial of a rating in excess of 10 percent for each foot.  
the denial of the claims for increased disability ratings for 
residuals of cold injury of each foot.

In February 2004, the veteran testified during a hearing 
before the undersigned in Washington, DC; a transcript of 
that hearing is of record.  During the hearing the veteran 
submitted additional evidence directly to the undersigned, 
and waived initial consideration of the evidence by the RO; 
the veteran's waiver and additional evidence are also of 
record.  The Board accepts this evidence for inclusion in the 
record.  See 38 C.F.R. § 38 C.F.R. § 20.800 (2003).

Also in February 2004, a Deputy Vice-Chairman of the Board 
granted the veteran's representative's motion to advance this 
appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2003).

The Board's decision on the claims for increased disability 
ratings for residuals of cold injury of each foot, the only 
two issues for which an appeal has been perfected, are set 
forth below.  The remand following the decision addresses an 
increased disability rating for service-connected PTSD, 
adjudicated and denied by the RO, and for which the veteran 
has filed the first of two actions needed to place the issue 
in appellate status; that matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action, on his part, is 
required.

As final preliminary matter, the Board notes that, in the 
Introduction of a February 1989 Board decision, the Board 
indicated that the veteran had raised the issue of service 
connection for peripheral neuropathy as secondary to service-
connected residuals of frozen feet.  The RO granted service 
connection for microvascular vessal disease, on a secondary 
basis, in July 2001.  However, the RO has never specifically 
adjudicated a claim for peripheral neuropathy on a secondary 
basis.  Hence, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for increased ratings for cold injury 
residuals affecting each foot has been accomplished.

2.  Under the criteria in effect prior to January 12, 1998, 
the veteran's residuals of cold injury of the feet were 
manifested, primarily, by no more than mild symptoms of cold 
injury.  

3.  Under the criteria in effect since January 12, 1998,  the 
veteran's residuals of cold injury of each foot have been 
manifested, primarily, by arthralgia or other pain, cold 
sensitivity, nail abnormalities, and osteoporosis.


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, the criteria for a disability 
rating in excess of 10 percent for service-connected 
residuals of cold injury of the feet were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.44, 4.59, 4.110, Diagnostic Code 7122 
(in effect prior to Jan. 12, 1998). 

2.  Affording the veteran the benefit of the doubt, since 
January 12, 1998, the criteria for a 30 percent rating for 
service-connected residuals of cold injury of the left foot 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.44, 4.59, 4.110, Diagnostic 
Code 7122 (in effect as of Jan. 12, 1998).  

3.   Affording the veteran the benefit of the doubt, since 
January 12, 1998, the criteria for a 30 percent rating for 
service-connected residuals of cold injury of the right foot 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.44, 4.59, 4.110, Diagnostic 
Code 7122 (effective as of Jan. 12, 1998). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons expressed in more detail below, and in view 
of the Board's favorable disposition of the claims for 
increased evaluations for service-connected residuals of cold 
injury of each foot (to the maximum rating assignable), the 
Board finds that all notification and development action 
needed to fairly adjudicate the claims on appeal has been 
accomplished.

II.  Factual Background

Service medical records reflect that the veteran was treated 
for trench feet, bilateral, after exposure for two weeks in 
November 1944.  Post-service medical records show that the 
veteran continued to receive regular treatment for a foot 
condition in 1946 and 1947.

In a November 1947 rating decision, the RO granted service 
connection for residuals of frozen feet (immersion), and 
assigned a single 10 percent rating under Diagnostic Code 
7122, effective in April 1946.
  
In a February 1989 decision, the Board found that residuals 
of the veteran's bilateral frozen feet were not manifested by 
more than mild impairment, and denied a disability rating in 
excess of 10 percent.

During a VA examination in December 1996, the veteran 
complained of pain and numbness in both feet.  The physician 
diagnosed frozen feet with residual sensory neuropathy.

VA outpatient treatment records, dated in 1996 and 1997, 
reflect assessments of bilateral dystrophic nails and 
onycholysis.

Reports of VA examinations in August 1998 show diagnoses of 
hallux valgus and hammer toe deformities of each foot; a 
history of frostbite feet with residual peripheral vascular 
disease; and residuals of frostbite to legs.  VA physicians 
indicated that the veteran had residuals of cold injury to 
feet, with a combination of microvascular vessel disease and 
sensory neuropathy of lower extremities.

VA outpatient records show treatment of bilateral dystrophic 
nails in February and April 2001.

The report of a December 2001 VA examination reflects 
diagnosis of cold injury residuals of the lower extremities, 
peripheral neuropathy, and peripheral vascular disease.

The veteran underwent VA examination of the feet in May 2003.  
He reported a history of frostbite while in service and 
hospitalization for six weeks.  He reported pain and 
intermittent stiffness, as well as numbness, in both feet.  
The veteran wore orthopedic shoes.  The VA physician 
diagnosed bilateral pes planus and osteoporosis.

During a cold injury examination in May 2003, the veteran 
reported symptoms of cold sensitization, parasthesia, chronic 
pain, fungal infection, arthritis/joint stiffness, sleep 
disturbance, cold feeling, numbness and tingling, and pain.  
Examination revealed cool feet, absent ankle jerks, decreased 
sensation, and vascular symptoms.  The VA physician diagnosed 
the veteran with cold injury residuals, bilateral, of the 
lower extremities, as well as with peripheral neuropathy and 
peripheral vascular disease.

During the February 2004 Board hearing, the veteran testified 
that the pain in his feet makes it difficult for him to walk.


   
III.  Legal Analysis

The veteran contends that service-connected residuals of cold 
injury of each foot are more severe than currently rated.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has evaluated the veteran's residuals of cold injury 
of each foot as 10 percent disabling under 38 C.F.R. § 4.110, 
Diagnostic Code 7122.  During the course of this appeal, VA 
revised the criteria for residuals of cold injury, effective 
on January 12, 1998.  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  
  
In this case, the RO has considered the veteran's claims for 
increased ratings under both the former and revised schedular 
criteria (see January 1999 SSOC); as such, there is no due 
process bar to the Board doing likewise.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  If an increase is 
warranted on the basis of the revised the criteria, the 
effective date of the increase cannot be earlier than the 
effective date of the revised criteria.  See VAOGCPREC 3-
2000; 65 Fed. Reg. 33422 (2000).  

Pursuant to the former criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (in effect when the veteran filed his 
claim and prior to January 12, 1998), mild symptoms of a cold 
injury or chilblains warranted a 10 percent evaluation, 
regardless of whether the condition was  unilateral or 
bilateral.  With persistent moderate swelling, tenderness, 
redness, etc., bilateral symptoms warranted a 30 percent 
evaluation.  With loss of toes, or parts, and persistent 
severe symptoms, bilateral cold injury residuals warranted a 
50 percent evaluation.  A note following this diagnostic code 
indicated that there was no requirement of loss of toes or 
parts for an assessment of mild or moderate disability 
diagnostic code.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 
(prior to Jan. 12, 1998).  

In this case, however, there is no evidence of any objective 
findings, such as persistent moderate swelling, tenderness, 
or redness, to warrant the assignment of at least the next 
higher, 30 percent rating for cold injury residuals under the 
former criteria.  As the criteria for the criteria for the 30 
percent evaluation are not met, it likewise follows that the 
criteria for the maximum, 50 percent rating under former 
Diagnostic Code 7122 likewise are not met.  Hence, there is 
no basis for an increased evaluation for residuals of cold 
injury of the feet prior to January 12, 1998.

Under the revised criteria of Diagnostic Code 7122, a 10 
percent rating is assigned for residuals of cold injury with 
arthralgia or other pain, numbness, or cold sensitivity. A 20 
percent rating requires arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, local impaired sensation, hyperhidrosis or X-
ray abnormalities (osteoporosis, subarticular punched out 
lesions or osteoarthritis).  A 30 percent rating requires 
arthralgia or other pain, numbness or cold sensitivity plus 2 
or more of the following:  tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions or osteoarthritis).

Notes following this criteria indicate that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Each affected part (e.g., hand, foot, ear, 
nose) should be rated separately, and the rating should be 
combined in accordance with sections 4.25 and 4.26.  38 
C.F.R. § 4.104, Diagnostic Code 7122, including Notes 1 and 2 
(effective Jan. 12, 1998).

Additional revisions to the rating schedule provisions 
governing evaluations for residuals of a cold injury became 
effective on August 13, 1998.  Although the rating criteria 
remained essentially identical to those cited directly above, 
Note 1 was amended as follows:  Note (1) Separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.  38 
C.F.R. § 4.104, Diagnostic Code  7122, Note 1 (1999); 63 Fed. 
Reg. 37,779 (1998).

At the outset, the Board notes that the RO has appropriately 
assigned separate ratings for residuals of cold injury of 
each foot, effective January 12, 1998, pursuant to revised 
criteria.  See 38 U.S.C.A. § 5110(g) (benefits pursuant to a 
liberalizing regulation may be awarded no earlier than the 
effective date of the regulation).  However, there remains 
the question of the appropriate rating to be assigned for 
each foot.

Considering the evidence of record in light of the revised 
rating criteria, the Board notes that the veteran has 
reported, during the course of this appeal, numbness and 
atrophy in his lower extremities.  He also has been diagnosed 
with peripheral neuropathy and microvascular vessel disease-
the latter of which is already service-connected.  In as much 
as the rating criteria for residuals of cold injury require a 
separate evaluation for peripheral neuropathy, the Board may 
not consider symptoms attributable to either peripheral 
neuropathy or microvascular vessel disease in evaluating 
residuals of cold injury of each foot.  See 38 C.F.R. § 4.14 
(providing that evaluation of the same disability under 
different diagnostic codes is to be avoided). 

That notwithstanding, the Board points out that, specifically 
as regards the feet, the record clearly shows that the 
veteran has experienced arthralgia or other pain in each foot 
and cold sensitivity over a number of years, which have 
contributed to the veteran's problems with ambulation.  
Moreover, more recently, X-rays taken in September 2002 show 
some bilateral demineralization, and a VA physician diagnosed 
the veteran with bilateral pes planus and osteoporosis (both 
of which are among the criteria the criteria for evaluating 
residuals of cold injury under revised version of Diagnostic 
Code 7122, as indicated above).  In addition, while not shown 
on most recent VA examination, there is competent evidence of 
nail abnormalities over the years in 1996, 1997, and 2001.  
The Board also points out that both nail abnormalities and X-
ray abnormalities are factors to be considered under the 
revised criteria.

In light of all the above, and affording the veteran the 
benefit of the doubt (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102), the Board finds that, since the January 12, 1998 
effective date of the change in the applicable rating 
criteria, the criteria for the maximum 30 percent rating for 
residuals of cold injury affecting each foot have been met.  
See Diagnostic Code 7122 (in effect as of January 12, 1998).  


ORDER

A 30 percent rating for residuals of cold injury of the left 
foot is granted as of January 12, 1998, subject to the 
pertinent legal authority governing the payment of monetary 
awards.

A 30 percent rating for residuals of cold injury of the right 
foot is granted as of January 12, 1998, subject to the 
pertinent legal authority governing the payment of monetary 
awards.


REMAND

In a November 2002 rating decision, the RO denied the 
veteran's claim for an increased disability rating for PTSD.  
A December 2002 notice of disagreement clearly expressed 
disagreement with that determination; however, the RO has not 
yet issued a statement of the case as to that claim.  
Accordingly, the Board is required to remand this matter to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  

In light of the foregoing, the matter is hereby REMANDED to 
the RO for the following action:

1.  The RO should furnish to the veteran 
and his representative a statement of the 
case, along with a VA Form 9, and afford 
them the opportunity to submit a 
substantive appeal on the issue of 
entitlement to a rating in excess of 30 
percent for PTSD. 

2.  The veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected (as regards the 
claim for an increased disability rating 
for PTSD, within 60 days of the issuance 
of the statement of the case).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



